Third District Court of Appeal
                               State of Florida

                       Opinion filed October 26, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D22-0380
                     Lower Tribunal No. F16-21853A
                          ________________


                      Demarris Gregory Maloy,
                                  Appellant,

                                     vs.

                         The State of Florida,
                                  Appellee.



     An appeal conducted pursuant to Anders v. California, 386 U.S. 738
(1967), from the Circuit Court for Miami-Dade County, Laura Anne Stuzin,
Judge.

     Demarris Gregory Maloy, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before LOGUE, MILLER and BOKOR, JJ.

     PER CURIAM.

     Affirmed.